DETAILED ACTION
The After Final amendment to Application Ser. No. 16/930,116 filed on January 24, 2022, has been entered.  Claims 7-20 and 27 are cancelled. Claims 23 and 30 are currently amended. Claims 1-6, 21-26 and 28-33 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 23 and 30 has overcome the rejection of Claims 23 and 30 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Final Office Action mailed December 21, 2021. The rejection of Claims 23 and 30 under 35 U.S.C. 112(b) is hereby withdrawn.

The cancellation of Claims 7 and 27 to has rendered moot the rejection of Claims 7 and 27 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Final Office Action mailed December 21, 2021.

The indication of allowability set forth in the previous Office Action is withdrawn and prosecution is reopened in view of the following new grounds of rejection under 35 U.S.C. 103 set forth in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 6, 21-23, 26, 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Breslin et al., Pub. No. US 2011/0085556 A1, hereby “Breslin”, in view of Klinker et al., Pub. No. US 2003/0133443 A1, hereby “Klinker”, in further view of Lynar et al., Pub. No. US 2014/0050222 A1, hereby “Lynar”.

Regarding Claim 1, Breslin discloses “A method for recombining a network flow (Breslin paragraph 11: a method for aggregating captured network traffic), the method comprising:
receiving, by a first collector, a first... network flow (Breslin figs. 6A-6B and 7A-7B and paragraphs 90-94 and 99-104: a first network captured traffic distribution device 100 receives a first set of captured network traffic from inline network traffic point 665);
receiving, at a second collector, a second... network flow (Breslin figs. 7A-7B and paragraphs 100-104: large capacity network captured traffic distribution device 705 receives a second set of captured network traffic from a second source, such as a second network captured traffic distribution device 100);” and
“...sending, by the first collector, the first portion of the network flow to the second collector (Breslin figs. 6A-6B and 7A-7B and paragraphs 90-94 and 99-100: first network captured traffic distribution device 100 sends the first set of captured network traffic to large capacity network captured traffic distribution device 705); and
“combining, by the second collector, the first... network flow and the second ... network flow (Breslin figs. 7A-7B and paragraphs 100-104: large capacity network captured traffic distribution device 705 aggregates the first and second sets of captured network traffic).”
However, while Breslin discloses a stacked topology of distributed network captured traffic distribution devices in which a large capacity network captured traffic distribution device aggregates first and second sets of captured network traffic received from different sources (Breslin figs. 7A-7B and paragraphs 100-104), Breslin does not explicitly disclose “receiving, by a first collector, a first portion of the network flow; 
receiving, at a second collector, a second portion of the network flow;
determining, by the first collector, that the second portion of the network flow was not received at the first collector;
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector; and
combining, by the second collector, the first portion of the network flow and the second portion of the network flow (emphasis added).”
In the same field of endeavor, Klinker discloses “receiving... a first portion of a network flow without a second portion of the network flow (Klinker fig. 9 and paragraph 126: passive flow analyzer 930, i.e., a collector, receives a first portion of a bi-directional traffic flow from a first tap point 921);
receiving... a second portion of the network flow (Klinker fig. 9 and paragraph 126: passive flow analyzer 930 receives a second portion of a bi-directional traffic flow from a second tap point 921);” and
“combining... the first portion of the network flow and the second portion of the network flow (Klinker fig. 9 and paragraph 126: aggregated flow reconstruction element 953 of passive flow analyzer 930 reconstructs the bi-directional traffic flow from the portions received from tap points 921).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Breslin to have the large capacity network captured traffic distribution device reconstruct a network flow from portions of the network flow received from separate lower level network captured traffic distribution devices as taught by Klinker. One or ordinary skill in the art would have been motivated to combine reconstructing a network flow from portions of the network flow received from separate lower level network captured traffic distribution devices for optimal analysis of the network flow (Klinker paragraph 126).
Breslin, as modified by Klinker, discloses sending the portion of the network flow captured by the lower level network captured traffic distribution device to the large capacity network captured traffic distribution device (Breslin paragraphs 100-104), the combination of Breslin and Klinker does not explicitly disclose “determining, by the first collector, that the second portion of the network flow was not received at the first collector;
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector”.
In a related field of endeavor, Lynar teaches a method of de-duplication including transmitting portions of data previously unsent or un-received by other nodes (see abstract, para 0006) to ensure files are complete at a given node.
In a first interpretation, Lynar teaches receiving, by a first collector, a first portion of the network flow (node B or “first collector” receives file F; see para 0044 and 0038 [“it should be noted that in this embodiment node A sends all traffic to node D through node B and C in that order”]; a second collector receiving a second portion of the network flow (node C or “second collector, receives F along with any changes to the file, whereas changes meet the second portion of the network flow); in response to determining the second portion was not received, sending by the first collector, the first portion of the network flow the first collector (see para 0037; node B, or first collector compares data in a new transmission to its records of data previously transmitted to generate an updated and complete File F…, it should be noted that node C in the new transmission and in previous transmissions receives and sends files to node B, including parts of file F to node C, see para 0038, 0044, 0045).
Lynar teaches receiving by a first collector, a first portion of the network flow (node B or “first collector” has parts of file F received sent in first transmission, see para 0038, 0039), a second collector receiving a second portion of the network flow (second collector or node D receives data or files from node A which includes parts of file F, para 0037, 0038, which also sent to node B and node C), in response to determining the second portion was not received, sending by the first collector, the first portion of the network flow to the second collector (node determines new data was not sent to node B by comparing data in the new transmission i.e. data not received to its records of data previously transmitted and reconstructs the file with help of node C including changes to file F, para 0038 and 0044, file F then with all the changes, which includes the first portion and second portion, is sent to node A via node D or second collector, see fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Breslin, as modified by Klinker, to send, from the lower level network captured traffic distribution device, a portion of a network flow to the large scale network captured traffic distribution device upon determining that the portion was not previously received by the large scale network captured traffic distribution device as taught by Lynar because doing so constitutes applying a known technique (sending a portion of a file to a node in response to determining that the portion has not been previously transmitted to the node) to known devices and/or methods (a method for aggregating captured network traffic) ready for improvement to yield predictable and desirable results (reconstruction of the network flow by the large capacity network captured traffic distribution device). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Breslin, Klinker and Lynar discloses all of the limitations of Claim 1.
Additionally, Breslin discloses “assigning a plurality of capturing agents deployed throughout a network to respective shards, each of the plurality of capturing agents being configured to capture network activity associated with a respective host and report the network activity to one or more collectors in the respective shards, wherein each of the respective shards comprises a number of assigned collectors (Breslin figs 4 and. 7A-7B and paragraphs 76-78 and 100-104: figs. 7A and 7B illustrate the organization of the collectors into groups, each of the groups comprising a set of three lower level network captured traffic distribution devices 100 that receive captured network traffic from a set of capture points 665 and forward the captured traffic to a particular large capacity network captured traffic device 705).”

Regarding Claim 3, the combination of Breslin, Klinker and Lynar discloses all of the limitations of Claim 2.
Additionally, Breslin, as modified by Klinker, discloses “wherein the first portion of the network flow is transmitted by a first capturing agent to a first shard from the respective shards, wherein the first collector is part of the first shard (Breslin figs. 4 and  7A-7B and paragraphs 83-84 and 100-104: as shown in figs. 7A and 7B, capture points 665 send the captured network traffic to a particular lower level network captured traffic device 100 that belongs to a group of lower level network captured traffic distribution devices that forward captured network traffic to a particular large capacity network captured traffic distribution device 705).”

Regarding Claim 6, the combination of Breslin, Klinker and Lynar discloses all of the limitations of Claim 1.
Additionally, Breslin discloses “wherein the first collector is mapped to a respective shard from a first layer of shards, each of the respective shards comprising a selected group of collectors, and wherein the second collector is mapped to a shard from a second layer of shards (Breslin figs 4 and. 7A-7B and paragraphs 76-78 and 100-104: figs. 7A and 7B illustrate the organization of the collectors into groups, each of the groups comprising a set of three lower level network captured traffic distribution devices 100 that receive captured network traffic from a set of capture points 665 and forward the captured traffic to a particular large capacity network captured traffic distribution device 705 – while only two layers of network captured traffic distribution devices are shown, one of ordinary skill in the art readily envisions three or more layers of network captured traffic distribution devices wherein the devices in each layer may be organized into groups).”
   
Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Breslin discloses “A non-transitory computer-readable storage medium storing instructions to recombine a network flow... (Breslin paragraphs 11 and 196: computer-readable storage media comprising instructions implementing a method for aggregating captured network traffic)”.

Insofar as it recites similar claim elements, Claim 22 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 23 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 26 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 28 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Breslin discloses “A system that recombines a network flow Breslin figs. 7A-7B and paragraph 100: layered system 700 including an exemplary stacked topology of network captured traffic distribution devices) comprising:
at least one processor (Breslin fig. 1B and paragraphs 54-55: processor 170);
at least one non-transitory computer-readable storage medium having stored therein instructions... (Breslin fig. 1B and paragraphs 54 and 58: memory 180)”.

Insofar as it recites similar claim elements, Claim 29 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 30 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 33 is rejected for substantially the same reasons presented above with respect to Claim 6.

Claims 4, 5, 24, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breslin, Klinker and Lynar in view of Wang et al., Pub. No. US 2013/0173784 A1, hereby “Wang”.

Regarding Claim 4, the combination of Breslin, Klinker and Lynar discloses all of the limitations of Claim 2.
However, while Breslin discloses the organization of the network captured traffic distribution devices into groups, i.e., shards, within the stacked topology (Breslin figs. 6B and 7A-7B and paragraphs 99-104: lower level network captured traffic device 100 receives captured network traffic from a plurality of network traffic capture points 665 and forwards the captured network traffic to a particular large capacity network captured traffic distribution device 705), the combination of Breslin, Klinker and Lynar does not explicitly disclose “wherein the second collector is part of a second shard from the respective shards, and wherein the second collector is assigned a flow key and hash that corresponds to the network flow.”
In the same field of endeavor, Wang discloses a plurality of monitoring servers, i.e., collectors, that may be divided into groups, i.e., shards, and further discloses using a hash value generated from the packet header of the monitored traffic to route the monitored traffic to a particular monitoring server within the group (Wang fig. 1 and paragraphs 24, 27-28 and 59-62: “Groups can be configured, e.g., based on networking protocol, and monitoring servers within these groups can be assigned a range of anticipated network traffic. As traffic is received, header information from each packet, e.g., a hash of source and destination identifiers, is used to quickly retrieve the appropriate monitoring server, and route the packet to the destination.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the program instructions embodied on the computer-readable storage medium of Breslin, as modified by Klinker and Lynar, to route captured network traffic to particular devices in the stacked topology using a hash value generated from the packet headers as taught by Wang because doing so constitutes applying a known technique (routing captured network traffic to particular monitoring devices using a hash value generated from the packet headers) to known devices and/or methods (a method for aggregating captured network traffic) ready for improvement to yield predictable and desirable results (routing of the captured network traffic to a particular captured network traffic distribution device for aggregation). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 5, the combination of Breslin, Klinker, Lynar and Wang discloses all of the limitations of Claim 4.
Additionally, Wang discloses “wherein the collector is selected to receive the first portion and the second portion of the network flow from a plurality of other collectors in the shard based on the flow key and hash (Wang fig. 1 and paragraphs 24, 27-28 and 59-62: “Groups can be configured, e.g., based on networking protocol, and monitoring servers within these groups can be assigned a range of anticipated network traffic. As traffic is received, header information from each packet, e.g., a hash of source and destination identifiers, is used to quickly retrieve the appropriate monitoring server, and route the packet to the destination.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the program instructions embodied on the computer-readable storage medium of Breslin, as modified by Klinker and Lynar, to route captured network traffic to particular devices in the stacked topology using a hash value generated from the packet headers as taught by Wang for the reasons set forth in the rejection of Claim 4.

Insofar as it recites similar claim elements, Claim 24 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 25 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 31 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 32 is rejected for substantially the same reasons presented above with respect to Claim 5.

Claims 1-3, 6, 21-23, 26, 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Breslin, in view of Klinker, and in further view of Mehta et al., Pat. No. US 7,808,897 B1, hereby “Mehta”.

Regarding Claim 1, Breslin discloses “A method for recombining a network flow (Breslin paragraph 11: a method for aggregating captured network traffic), the method comprising:
receiving, by a first collector, a first... network flow (Breslin figs. 6A-6B and 7A-7B and paragraphs 90-94 and 99-104: a first network captured traffic distribution device 100 receives a first set of captured network traffic from inline network traffic point 665);
receiving, at a second collector, a second... network flow (Breslin figs. 7A-7B and paragraphs 100-104: large capacity network captured traffic distribution device 705 receives a second set of captured network traffic from a second source, such as a second network captured traffic distribution device 100);” and
“...sending, by the first collector, the first portion of the network flow to the second collector (Breslin figs. 6A-6B and 7A-7B and paragraphs 90-94 and 99-100: first network captured traffic distribution device 100 sends the first set of captured network traffic to large capacity network captured traffic distribution device 705); and
“combining, by the second collector, the first... network flow and the second ... network flow (Breslin figs. 7A-7B and paragraphs 100-104: large capacity network captured traffic distribution device 705 aggregates the first and second sets of captured network traffic).”
However, while Breslin discloses a stacked topology of distributed network captured traffic distribution devices in which a large capacity network captured traffic distribution device aggregates first and second sets of captured network traffic received (Breslin figs. 7A-7B and paragraphs 100-104), Breslin does not explicitly disclose “receiving, by a first collector, a first portion of the network flow; 
receiving, at a second collector, a second portion of the network flow;
determining, by the first collector, that the second portion of the network flow was not received at the first collector;
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector; and
combining, by the second collector, the first portion of the network flow and the second portion of the network flow (emphasis added).”
In the same field of endeavor, Klinker discloses “receiving... a first portion of a network flow without a second portion of the network flow (Klinker fig. 9 and paragraph 126: passive flow analyzer 930, i.e., a collector, receives a first portion of a bi-directional traffic flow from a first tap point 921);
receiving... a second portion of the network flow (Klinker fig. 9 and paragraph 126: passive flow analyzer 930 receives a second portion of a bi-directional traffic flow from a second tap point 921);” and
“combining... the first portion of the network flow and the second portion of the network flow (Klinker fig. 9 and paragraph 126: aggregated flow reconstruction element 953 of passive flow analyzer 930 reconstructs the bi-directional traffic flow from the portions received from tap points 921).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Breslin to have the large capacity network captured traffic distribution device reconstruct a network flow from portions of the network flow received from separate lower level network captured traffic distribution Klinker. One or ordinary skill in the art would have been motivated to combine reconstructing a network flow from portions of the network flow received from separate lower level network captured traffic distribution devices for optimal analysis of the network flow (Klinker paragraph 126).
However, while Breslin, as modified by Klinker, discloses sending the portion of the network flow captured by the lower level network captured traffic distribution device to the large capacity network captured traffic distribution device (Breslin paragraphs 100-104), the combination of Breslin and Klinker does not explicitly disclose “determining, by the first collector, that the second portion of the network flow was not received at the first collector;
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector”.
In a related field of endeavor, Mehta “determining, by the first collector, that the second portion of the network flow was not received at the first collector (Mehta figs. 1 and 4; column 5, line 55 through column 6, line 5; and Claim 1: after receiving a first portion of a packet flow, network switch 110, i.e., a first collector, determines that a second portion of the packet flow has not been received);
in response to determining the second portion was not received, sending, by the first collector, the first portion of the network flow to the second collector (Mehta figs. 1 and 4; column 6, lines 3-8 and Claim 1: network switch forwards the first portion of the unique packet flow to intrusion prevention system 120 in response to determining that the second portion of the packet flow has not been received)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Breslin, as modified by Klinker, to send the Mehta because doing so constitutes applying a known technique (sending a portion of received network flow to another device in response to determining that a second portion of the network flow has not been received) to known devices and/or methods (a method for aggregating captured network traffic) ready for improvement to yield predictable and desirable results (reconstruction of the network flow by the large capacity network captured traffic distribution device). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Breslin, Klinker and Mehta discloses all of the limitations of Claim 1.
Additionally, Breslin discloses “assigning a plurality of capturing agents deployed throughout a network to respective shards, each of the plurality of capturing agents being configured to capture network activity associated with a respective host and report the network activity to one or more collectors in the respective shards, wherein each of the respective shards comprises a number of assigned collectors (Breslin figs 4 and. 7A-7B and paragraphs 76-78 and 100-104: figs. 7A and 7B illustrate the organization of the collectors into groups, each of the groups comprising a set of three lower level network captured traffic distribution devices 100 that receive captured network traffic from a set of capture points 665 and forward the captured traffic to a particular large capacity network captured traffic device 705).”

Regarding Claim 3, the combination of Breslin, Klinker and Mehta discloses all of the limitations of Claim 2.
Additionally, Breslin, as modified by Klinker, discloses “wherein the first portion of the network flow is transmitted by a first capturing agent to a first shard from the respective shards, wherein the first collector is part of the first shard (Breslin figs. 4 and  7A-7B and paragraphs 83-84 and 100-104: as shown in figs. 7A and 7B, capture points 665 send the captured network traffic to a particular lower level network captured traffic device 100 that belongs to a group of lower level network captured traffic distribution devices that forward captured network traffic to a particular large capacity network captured traffic distribution device 705).”

Regarding Claim 6, the combination of Breslin, Klinker and Mehta discloses all of the limitations of Claim 1.
Additionally, Breslin discloses “wherein the first collector is mapped to a respective shard from a first layer of shards, each of the respective shards comprising a selected group of collectors, and wherein the second collector is mapped to a shard from a second layer of shards (Breslin figs 4 and. 7A-7B and paragraphs 76-78 and 100-104: figs. 7A and 7B illustrate the organization of the collectors into groups, each of the groups comprising a set of three lower level network captured traffic distribution devices 100 that receive captured network traffic from a set of capture points 665 and forward the captured traffic to a particular large capacity network captured traffic distribution device 705 – while only two layers of network captured traffic distribution devices are shown, one of ordinary skill in the art readily envisions three or more layers of network captured traffic distribution devices wherein the devices in each layer may be organized into groups).”
   
Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Breslin discloses “A non-transitory computer-readable storage medium storing instructions to recombine a network flow... (Breslin paragraphs 11 and 196: computer-readable storage media comprising instructions implementing a method for aggregating captured network traffic)”.

Insofar as it recites similar claim elements, Claim 22 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 23 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 26 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 28 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Breslin discloses “A system that recombines a network flow Breslin figs. 7A-7B and paragraph 100: layered system 700 including an exemplary stacked topology of network captured traffic distribution devices) comprising:
(Breslin fig. 1B and paragraphs 54-55: processor 170);
at least one non-transitory computer-readable storage medium having stored therein instructions... (Breslin fig. 1B and paragraphs 54 and 58: memory 180)”.

Insofar as it recites similar claim elements, Claim 29 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 30 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 33 is rejected for substantially the same reasons presented above with respect to Claim 6.

Claims 4, 5, 24, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breslin, Klinker and Mehta in view of Wang et al., Pub. No. US 2013/0173784 A1, hereby “Wang”.

Regarding Claim 4, the combination of Breslin, Klinker and Mehta discloses all of the limitations of Claim 2.
However, while Breslin discloses the organization of the network captured traffic distribution devices into groups, i.e., shards, within the stacked topology (Breslin figs. 6B and 7A-7B and paragraphs 99-104: lower level network captured traffic device 100 receives captured network traffic from a plurality of network traffic capture points 665 and forwards the captured network traffic to a particular large capacity network captured traffic distribution device 705), the combination of Breslin, Klinker and Mehta does not explicitly disclose “wherein the second collector is part of a second shard from the respective shards, and wherein the second collector is assigned a flow key and hash that corresponds to the network flow.”
In the same field of endeavor, Wang discloses a plurality of monitoring servers, i.e., collectors, that may be divided into groups, i.e., shards, and further discloses using a hash value generated from the packet header of the monitored traffic to route the monitored traffic to a particular monitoring server within the group (Wang fig. 1 and paragraphs 24, 27-28 and 59-62: “Groups can be configured, e.g., based on networking protocol, and monitoring servers within these groups can be assigned a range of anticipated network traffic. As traffic is received, header information from each packet, e.g., a hash of source and destination identifiers, is used to quickly retrieve the appropriate monitoring server, and route the packet to the destination.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the program instructions embodied on the computer-readable storage medium of Breslin, as modified by Klinker and Mehta, to route captured network traffic to particular devices in the stacked topology using a hash value generated from the packet headers as taught by Wang because doing so constitutes applying a known technique (routing captured network traffic to particular monitoring devices using a hash value generated from the packet headers) to known devices and/or methods (a method for aggregating captured network traffic) ready for improvement to yield predictable and desirable results (routing of the captured network traffic to a particular captured network traffic distribution device for aggregation). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 5, the combination of Breslin, Klinker, Mehta and Wang discloses all of the limitations of Claim 4.
Additionally, Wang discloses “wherein the collector is selected to receive the first portion and the second portion of the network flow from a plurality of other collectors in the shard based on the flow key and hash (Wang fig. 1 and paragraphs 24, 27-28 and 59-62: “Groups can be configured, e.g., based on networking protocol, and monitoring servers within these groups can be assigned a range of anticipated network traffic. As traffic is received, header information from each packet, e.g., a hash of source and destination identifiers, is used to quickly retrieve the appropriate monitoring server, and route the packet to the destination.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the program instructions embodied on the computer-readable storage medium of Breslin, as modified by Klinker and Mehta, to route captured network traffic to particular devices in the stacked topology using a hash value generated from the packet headers as taught by Wang for the reasons set forth in the rejection of Claim 4.

Insofar as it recites similar claim elements, Claim 24 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 25 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 31 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 32 is rejected for substantially the same reasons presented above with respect to Claim 5.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
	/VIVEK SRIVASTAVA/            Supervisory Patent Examiner, Art Unit 2449